Exhibit 10.2

AMENDMENT

TO

PACIFICORP EXECUTIVE SEVERANCE PLAN

PacifiCorp (“Company”) maintains the PacifiCorp Executive Severance Plan (the
“Plan”), most recently set forth in a 1998 Restatement. The Plan provides
benefits to eligible employees of the Company and adopting affiliates upon
involuntary termination of employment in certain circumstances. Those
circumstances include a Change in Control of the Company, as defined in 3.03-6
of the 1998 Restatement.

On May 23, 2005, the parent corporations of the Company signed a Stock Purchase
Agreement (the “SPA”) for the sale of Company stock to MidAmerican Energy
Holdings Company. The consummation of the sale will occur upon the closing of
the SPA (the “Closing”), after several conditions set out in the SPA have been
satisfied.

The parties to the SPA have agreed that the Company will amend the Plan to
provide for changes in the way in which the Plan will apply to the sale of
Company stock pursuant to the SPA. The Company adopts this Amendment to
implement that agreement. If the SPA terminates without a Closing, subsequent
terminations of employment are subject to the terms of the Plan without the
Amendment. Therefore, this Amendment will not be incorporated into the 1998
Restatement.

1.       Change in Control. The signing of the SPA on May 23, 2005, shall
constitute a Change in Control under the Plan with respect to any eligible
employee of the Company or its subsidiaries whose employment terminates after
the signing due to the transaction provided for in the SPA. No subsequent event
relating to the SPA, including the Closing, shall constitute a Change in Control
under the Plan with respect to such an employee. A termination of employment
under the Company’s “rebasing initiatives” is not due to the transaction
provided for in the SPA.

2.        Payment of Severance Benefits. After the signing of the SPA, an
eligible employee described in Section 1 above who has a qualifying termination
of employment shall be paid Change in Control severance benefits under the terms
of the Plan even though the Closing has not yet occurred.

3.       Time for Qualifying Termination. The time described in 3.03-3 of the
1998 Restatement, within which a resignation following a material alteration in
the employee’s position qualifies the employee for severance benefits, shall end
on the later of the following:

(a)

Six months after the Closing.

(b)

May 23, 2007.

 

 


--------------------------------------------------------------------------------



4.       No Walk-Away Right. The “walk-away right” provided to the Chief
Executive Officer, Chief Operating Officer, and Chief Financial Officer of the
Company by 3.03-8 of the 1998 Restatement shall not apply to the Change in
Control occurring upon the signing of the SPA.

5.       Termination of SPA. Upon termination of the SPA, as provided in 7.1
thereof, the signing of the SPA shall cease to constitute a Change in Control
under the Plan and any subsequent termination of employment of an eligible
employee described in Section 1 above shall not qualify for Plan benefits based
on the SPA. Benefits payable under the Plan to such an eligible employee whose
employment terminated prior to the date of termination of the SPA shall continue
to be payable. The “walk-away right” provided by 3.03-8 of the 1998 Restatement
shall apply upon a Change in Control that does not arise out of the SPA.

6.       Effective Date. This Amendment shall be effective October 31, 2005, and
shall apply to eligible employees who have a qualifying termination of
employment under the Plan on or after that date.

 

Company

 

PacifiCorp





 

By 


/s/ Judi A. Johansen

 

 

 

 



--------------------------------------------------------------------------------

 

Name of signer:

 

 

Date signed: November 1, 2005

 

 


--------------------------------------------------------------------------------